[g4jaxyjomwtr000001.jpg]

 

Exhibit 10.48

 

October 24, 2018

Leone Patterson
337 Channing Way
Alameda, California 94502

Re: Amended and Restated Employment Terms

Dear Leone:

This letter agreement (the “Agreement”) sets forth the amended and restated
terms of your employment with Adverum Biotechnologies, Inc. (the “Company”).
These terms became effective on October 18, 2018, and shall supersede and
replace the terms set forth in your earlier offer letter from the Company dated
May 31, 2016.

1.Role

You will serve as the President and Chief Executive Officer of the Company,
reporting to the Board of Directors (the “Board”).  During the period in which
you are employed as the Company’s President and Chief Executive Officer, you
will serve as a member of the Board, subject to any required Board and/or
stockholder approval. Unless the Board provides otherwise, upon your termination
of employment as the Company’s President and Chief Executive Officer for any
reason, you will automatically and without further action immediately be deemed
to have resigned from the Board.

 

2.Compensation and Benefits.

Your current compensation is equal to an annual base salary of $371,300
(“Current Salary”), plus retention bonuses at the rate of $300,000 per year,
payable in equal quarterly installments at the beginning of each
quarter.  Effective as of January 1, 2019, your base salary will be increased to
$515,000 annually (the “New Salary”), and the quarterly retention bonuses will
cease.  (For sake of clarity, you will not receive a retention bonus for the
first quarter of 2019.)  Your salary will be paid in accordance with the
Company’s standard payroll schedule, subject to standard payroll deductions and
withholdings.

You will remain eligible for a 2018 bonus, with the target of such bonus to be
equal to 40% of the Current Salary for the period of 2018 that you served as
Chief Financial Officer (1/3 of the year), and 55% of $671,300 (the sum of
Current Salary and total annual retention bonuses) for the remainder of 2018
(2/3 of the year).  For example, if you earn a bonus for 2018 at 100% of target,
it would be for 40%*$371,300*1/3 + 55%*$671,300*2/3, or $295,650.  Your target
bonus for 2019 will be equal to 55% of the New Salary (or such higher amount if
your salary is increased in the future).  Annual bonuses are earned when paid,
and thus you must be actively employed through and including the date the bonus
is paid in order to earn the bonus. Your annual bonus

1035 O’Brien Drive, Suite A, Menlo Park, CA 94025

Tel +1-650-272-6269

 

--------------------------------------------------------------------------------

will be calculated based on attainment of individual goals (including corporate
and personal objectives) to be determined in the sole discretion of the Board
each year. Bonus payments will be in the form of cash, and will be subject to
applicable payroll deductions and all required withholdings.

You will continue to be eligible to participate in the Company’s general
employee benefits in accordance with the terms, conditions and limitations of
any such benefit plans, as in effect from time to time.

3.Stock Option and Restricted Stock Unit grants.

As of the date of this Agreement, you have been granted certain options and
restricted stock units, including an option to purchase 150,000 shares of the
Company’s common stock that was granted on October 18, 2018 in connection with
your promotion to President and Chief Executive Officer.  Those options and
previously granted options and restricted stock units will continue to be
governed in all respects by the terms of the applicable equity incentive plan
and option or restricted stock unit agreements.  

4.Confidentiality and Proprietary Information Obligations.

(a)Company Policies and Proprietary Information Agreement. You will be required
to remain in compliance with the terms of the Employee Proprietary Information
and Invention Assignment Agreement that you previously executed, as well as the
Company’s standard policies and procedures.

(b)Adverse or Outside Business Activities. Throughout your employment with the
Company, you may engage in civic, academic teaching and lectures, and
not-for-profit activities so long as such activities do not interfere with the
performance of your duties hereunder or present a conflict of interest with the
Company. You may not engage in other employment or undertake any other
commercial business activities unless you obtain the prior written consent of
the Board. In addition, throughout the term of your employment with the Company,
you agree not to, directly or indirectly, without the prior written consent of
the Company, own, manage, operate, join, control, finance or participate in the
ownership, management, operation, control or financing of, or be connected as an
officer, director, executive, partner, employee, principal, agent,
representative, consultant, licensor, licensee or otherwise with, any business
or enterprise engaged in any business which is competitive with or which is
reasonably anticipated to be competitive with the Company's business; provided,
however, that you may purchase or otherwise acquire up to (but not more than) 1%
of any class of securities of any enterprise (but without participating in the
activities of such enterprise) if such securities are listed on any national or
regional securities exchange. You hereby represent and warrant that you have
disclosed previously to the Board all other employment or other commercial
business activities that you already undertake, or intend to undertake (to the
extent currently known by you), during your period of employment with the
Company.

5.No Conflicts.

By signing this Agreement you hereby represent to the Company that, except as
previously disclosed to the Company: (a) your employment with the Company is not
prohibited under any

Page 2

--------------------------------------------------------------------------------

employment agreement or other contractual arrangement; and (b) you do not know
of any conflicts that would restrict your employment with the Company. You
hereby represent that you have disclosed to the Company any contract you have
signed that may restrict your activities on behalf of the Company, and that you
are presently in compliance with such contracts, if any.

6.At Will Employment; Amended and Restated Change in Control and Severance
Agreement.

You will be eligible for severance benefits under the terms of the Amended and
Restated Change in Control and Severance Agreement attached hereto as Exhibit A.

Your employment relationship with the Company remains “at-will.”  This means
that either you or the Company may terminate your employment at any time, with
or without cause, and with or without advance notice. The Company also has the
right to reassign you or change your compensation at any time, with or without
cause or advance notice. This “at-will” employment relationship cannot be
changed except in a written agreement approved by the Company and signed by you
and by a duly authorized member of the Board.

7.Miscellaneous.

7.1Entire Agreement. This Agreement, together with any agreements referenced
herein, forms the complete and exclusive statement of your employment agreement
with the Company. The employment terms in this Agreement supersede any other
agreements or promises made to you by anyone, whether oral or written,
concerning your employment terms (including, without limitation, your previous
offer letter from the Company dated May 31, 2016).

7.2Succession and Assignment. This Agreement is personal to you and shall not be
assigned by you. Any purported assignment by you shall be null and void from the
initial date of the purported assignment. The Company may assign this Agreement
to any successor or assign (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business or
assets of the Company. This Agreement shall inure to the benefit of the Company
and permitted successors and assigns.

7.3Enforceability. If any provision of this Agreement is determined to be
invalid or unenforceable, in whole or in part, this determination shall not
affect any other provision of this Agreement and the provision in question shall
be modified so as to be rendered enforceable in a manner consistent with the
intent of the parties insofar as possible under applicable law.

7.4Governing law and Jurisdiction. This Agreement shall be construed and
enforced in accordance with the laws of the State of California without regard
to conflicts of law principles. Any action or proceeding by either of the
parties to enforce this Agreement shall be brought only in a state or federal
court located in the state of California, county of San Mateo. The parties
hereby irrevocably submit to the exclusive jurisdiction of such courts and waive
the defense of inconvenient forum to the maintenance of any such action or
proceeding in such venue.

7.5Headings and Captions. The captions of the sections of this Agreement are for
convenience of reference only and in no way define, limit or affect the scope or
substance of any section of this Agreement.

Page 3

--------------------------------------------------------------------------------

7.6No Construction against Drafter. Any ambiguity in this Agreement shall not be
construed against either party as the drafter.

7.7Waiver. Any waiver of a breach of this Agreement, or rights hereunder, shall
be in writing and shall not be deemed to be a waiver of any successive breach or
rights hereunder.

7.8Counterparts. This Agreement may be executed in counterparts, which shall be
deemed to be part of one original, and facsimile signatures shall be equivalent
to original signatures.

8.Acknowledgement of Full Understanding. YOU ACKNOWLEDGE AND AGREE THAT YOU HAVE
FULLY READ, UNDERSTAND AND VOLUNTARILY ENTER INTO THIS AGREEMENT. YOU
ACKNOWLEDGE AND AGREE THAT YOU HAVE HAD AN OPPORTUNITY TO ASK QUESTIONS AND
CONSULT WITH AN ATTORNEY OF YOUR CHOICE BEFORE SIGNING THIS AGREEMENT.

Please sign and date this letter and return it to me to confirm your continued
employment on the terms as set forth above.

Sincerely,
Adverum Biotechnologies, Inc.


/s/ Paul Cleveland
Paul B. Cleveland, Chair of the Board of Directors

Understood and Accepted:



/s/ Leone Patterson
Leone Patterson

Date: October 24, 2018

 

Page 4

--------------------------------------------------------------------------------

 

 

EXHIBIT A TO LETTER AGREEMENT


Amended and Restated Change in Control and Severance Agreement




 